                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.,
                                                         Lead Case No.
             Plaintiffs,                              CV 19-56-M-DWM

  and                                                  Member Case No.
                                                      CV 19-60-M-DWM
SWAN VIEW COALITION, et al.,

              Consolidated Plaintiffs,                    JUDGMENT

  vs.

KURTIS E. STEELE, et al.,

              Defendants,

  and

DAVID BERNHARDT, et al.,

              Consolidated Defendants,

 and

MONTANA LOGGING
ASSOCIATION and AMERICAN
FOREST RESOURCE COUNCIL,

              Defendant-Intervenors.


       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.
   IT IS ORDERED AND ADJUDGED that judgment is entered in accordance
with the Court’s Opinion and Order filed this date; the 2017 BiOp provisions that
violate the ESA are REMANDED WITHOUT VACATUR to the agencies for
further consideration consistent with the Opinion and Order; and, this action is
DISMISSED.

      Dated this 24th day of June, 2021.

                                TYLER P. GILMAN, CLERK

                                /s/ Nicole Stephens
                                Nicole Stephens, Deputy Clerk
